Case 4:18-cv-00081-RAS-CAN Document 47 Filed 08/05/21 Page 1 of 2 PageID #: 1063




                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

  MICHAEL S. CRAFT                                 §
                                                   §   Civil Action No. 4:18-CV-081
  v.                                               §   (Judge Schell/Judge Nowak)
                                                   §
  COMMISSIONER, SSA                                §

                  MEMORANDUM ADOPTING REPORTS AND
           RECOMMENDATIONS OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the reports of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On December 22, 2020, the report of the Magistrate Judge (Dkt. #44) was entered containing

  proposed findings of fact and recommendations that Plaintiff’s Amended Petition and Brief for

  Award of Attorney Fees under the Equal Access to Justice Act (Dkt. #33) be granted in part and

  denied in part. Thereafter, on May 26, 2021, the report of the Magistrate Judge (Dkt. #46) was

  entered containing proposed findings of fact and recommendations that Plaintiff’s Petition to

  Obtain Approval of a Fee for Representing a Social Security Claimant [under 42 U.S.C. § 406(b)]

  (Dkt. #39) be granted. The court has received the reports of the Magistrate Judge. Having

  considered Plaintiff’s objections to the Magistrate Judge’s EAJA report (Dkt. #45), and having

  conducted a de novo review of the same, the court is of the opinion that the findings and

  conclusions of the Magistrate Judge regarding the EAJA award are correct and adopts the

  Magistrate Judge’s report regarding the EAJA award as the findings and conclusions of the court.

  No objections were timely filed to the Magistrate Judge’s 406(b) report (Dkt. #46). Accordingly,

  the court is of the opinion that the findings and conclusions of the Magistrate Judge regarding the

  406(b) award are correct and adopts the Magistrate Judge’s report regarding the 406(b) award as

  the findings and conclusions of the court.
Case 4:18-cv-00081-RAS-CAN Document 47 Filed 08/05/21 Page 2 of 2 PageID #: 1064




         It is therefore ORDERED that Plaintiff’s Amended Petition and Brief for Award of

  Attorney Fees under the Equal Access to Justice Act (Dkt. #33) is GRANTED IN PART and

  DENIED IN PART, and the court finds that six thousand forty-three dollars and sixty-one cents

  ($6,043.61) represents reasonable attorney’s fees and costs under EAJA.

         It is further ORDERED that Plaintiff’s Petition to Obtain Approval of a Fee for

  Representing a Social Security Claimant [under 42 U.S.C. § 406(b)] (Dkt. #39) is GRANTED.

  Plaintiff’s attorney is awarded a fee in the amount of fourteen thousand five hundred thirty-four

  dollars and fifty cents ($14,534.50), to be paid from Plaintiff’s past due benefits being withheld by

  the Commissioner for attorney’s fees. Upon receipt of such payment, Plaintiff’s attorney shall

  refund to Plaintiff the EAJA award granted herein.

         IT IS SO ORDERED.


               .    SIGNED this the 5th day of August, 2021.




                                                              _______________________________
                                                              RICHARD A. SCHELL
                                                              UNITED STATES DISTRICT JUDGE




                                                   2
